DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed July 8, 2021. Claims 1 – 20 are currently pending and considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Willis et al. (US 2013/0031216 A1), hereinafter Willis.

Claim 1: Willis discloses a system comprising a computing device, the computing device comprising: a communications interface; at least one processor (see at least, “Referring now to FIG. 2A, and in brief overview, an embodiment of a socially-interactive, media service is depicted. As shown in FIG. 2A, one or more client devices 200A-200C communicate with a media provider 210 via network 104. The media provider 210 shown in FIG. 2 includes a controller 212 in communication with an recommendation
service 214, a media content catalog 220, a user content catalog 224, a station catalog 228 and a media selection rules engine 230. The media provider 210 also includes a media streaming engine 240 that accesses original content, and transcoded content, via network 104; for example, the original content and transcoded content may be stored on a third-party storage service such as the Amazon Simple Storage Service, provided by Amazon.com, Inc. of Seattle, Wash. Although shown in FIG. 2A as separate networks, network 104 and network 104' may be, in fact, the same network,” Willis [0097]); and at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the computing device is configured to perform functions (see at least, “The article of manufacture includes hardware logic as well as software or programmable code embedded in a computer readable medium that is executed by a processor. In general, the computer-readable programs may be implemented in any programming language, such as LISP, PERL, C, C++, C#, PRO LOG, or in any byte code language such as JAVA. The software programs may be stored on or in one or more articles of manufacture as object code,” Willis [0255]) comprising: 
receiving, via the communications interface, an instruction to play back a playlist of audio tracks on one or more playback devices of a media playback system (see at least, “Still referring to FIG. 4 and in more detail, at step 400, a media provider, controller, or server may receive a request for media from a computing device of a user. In one embodiment, the request may comprise a request to join or listen to an existing, active station. For example, as discussed above in connection with FIG. 3A, the user may identify an existing station that they wish to listen to, and may select the station, initiating a request to join the station. The request may comprise an identification of the user, an identification of the station, a preferred audio format, a preferred video format, a preferred audio quality, a preferred video quality, a social networking site profile identifier, or any other type and form of information,” Willis [0133]), wherein the playlist comprises uniform resource identifiers that identify respective sources of the audio tracks at one or more streaming audio service servers of a first cloud service (see at least, “In some embodiments, responsive to receiving a request to join an existing, active station, the media provider or controller may reply with a URL for a currently playing item of media or a next playing item of media for the client to retrieve at step 910. In one embodiment, the media provider or controller may reply with a current time in the item of media. For example, and discussed in more detail below, if a user joins a station that is currently 2 minutes and 10 seconds into an item of media, the media provider may reply with a URL of the currently playing item of media, plus an indicator that the client should start playing the item of media at 2 minutes and 10 seconds into the item of media. This allows the client to synchronize with other current listeners, without having to multicast content. In some embodiments, the client may be directed to start playing the item of media at a slightly later time, to allow for latency and processing delays,” Willis [0134], “The controller 212 maintains a "timeline," or media queue, for each station that identifies the next item to send to a client 200. The timeline may be stored in the station catalog or, alternatively, it may be stored in volatile memory associated with the machine on which the controller 214 is executing. In one embodiment, the controller 212 creates and maintains the timeline using information from the station catalog 228, media recommendations from the recommendation service 214 and decisions made by the media selection rules engine 230. The controller 212, when placing a new item on the timeline, may decide to send whether to place an identification of a media file, an identification of user content, or an identification of an advertisement. If an advertisement is to be played, the controller 212 sends to the client a Uniform Resource Locator (URL) address directing it to download the advertisement from an ad server (not shown in FIG. 2A). In some embodiments the media provider 210 includes an advertisement catalog (not shown in FIG. 2A) to form the URL address. If user content or media content is to be played, the controller 212 in many embodiments uses information stored in the user catalog 224 to the content catalog 220, respectively, to form a URL address that directs the client 200 to request the user content or the media content from the media streaming engine 240,” Willis [0105]); 
retrieving, from one or more servers of a second cloud service, preference data associated with the audio tracks in the playlist (see at least, “The present application is directed to methods and systems for providing social interaction within a customized media streaming service. In one aspect, the present application is directed to methods and systems for automated play list generation based on social metadata. These systems allow for an internet media delivery service to learn about a listener's preferences, and changes in those preferences over time, without the listener being required to tell the service directly, but rather through social networking profiles and relationships to one or more similar or related users. This allows the service to immediately, without any input from the listener, play programming that is likely to be enjoyed by the listener. It also allows the service to learn about changes in a listener's preferences over time without requiring the user to actively express the preferences,” Willis [0005], “Another example is on Facebook, where if a user expresses a preference for a particular musical genre or artist through an online action (such as pressing a 'like' button provided by the FacebookAPI), information about that preference may be automatically made visible in their Facebook profile, regardless of where on the web the user expressed that preference,” Willis [0006], “For example, the user may be prompted to 'sign in' to the media deliver service using a public authentication API provided by a social network, such as the Facebook Connect API. This provides access to the social network profile to the media delivery service, which may parse or scan the profile to retrieve and determine traits of the user and/or relationships between the user and other users,” Willis [0007]);
 while the one or more playback devices are playing back the playlist via one or more speakers and before each audio track of the playlist is played back, determining (i) that the retrieved preference data includes negative preferences corresponding to first audio tracks of the playlist and (ii) that the retrieved preference data excludes negative preferences corresponding second audio tracks of the playlist (see at least, “In a further embodiment of the method, the customized media playlist associated with the group comprises a media list based on one or more artists identified by a user of the group and social metadata of each user of the group. In another further embodiment, the method includes modifying the customized media playlist associated with the group to remove one or more items of media responsive to negative ratings of the one or more items of media by the first user. In yet another further embodiment, the method includes identifying, by the media server, that a second user of the group has left the group; and requesting, by the media server from the recommendation server, a second media list based on the media list and social metadata of the remaining users of the group,” Willis [0012], “FIG. 13C illustrates a method for playlist generation and modification and media selection based on social metadata and user preferences. A controller may receive a request for an item of media from a first device at step 1350. The request may include an explicit identification of an item of media, such as a song or video, or may request a next item of media from a playlist as discussed above. In such embodiments, the media controller may select an item of media from a customized media play list,” Willis [0232], “(e.g. a request to listen to whatever the first user is listening to),” Willis [0234], “The next start time may be identified based on the time at which the currently playing item of media ends,” Willis [0237], “In addition, playlists for a group or station may be modified responsive to preferences and/or social metadata of users within the group. For example, FIG. 13D illustrates a method for playlist generation and modification and media selection based on social metadata and user preferences,” Willis [0246], “When a user joins the station or group listening environment at step 1382, the media provider may retrieve social metadata and preferences for the user from a social networking site and/or from internal records about the user at step 1384. For example, the user may have "liked" an artist on Facebook, or may have rated an artist negatively when previously presented to the user by the media provider. Similarly, using the methods discussed above, likely preferences for the user may be generated from social network metadata such as relationships to other users with explicit preferences. In many embodiments, the user joining at step 1382 may be the first user or the station owner, while in other embodiments, the first user may already have joined the station and a second user may join. In still other embodiments, the station owner need not ever join the station. For example, a station may be created by an artist to highlight their work, but they may not necessarily ever join the station. Accordingly, the user joining at 1382 may be a first user to actually join the station,” Willis [0247]);  
causing, via the communications interface, the one or more playback devices to play back the playlist according to the retrieved preference data, wherein the causing the one or more playback devices to play back the playlist according to the retrieved preference data comprises: causing the one or more playback devices to advance playback over each first audio track to a next audio track within the playlist; and causing the one or more playback devices to play back the second audio tracks, wherein the one or more playback devices stream the second audio tracks of the playlist from the respective sources of the second audio tracks at the one or more streaming audio service servers of the first cloud service (see at least, “At step 1386, the playlist may be modified based on the additional user's preferences or metadata. For example, an artist, song, video, or album may be removed from the playlist responsive to the user having indicated a negative preference for the media,” Willis [0248], “In some embodiments, the controller may separately keep track of each user's individual preferences, even though they are listening to a group station. For example, if a user rates an item of media downwards, but is the only user to do so, the item will not be skipped or removed from the group station. Nonetheless, the controller may record the user's indicated negative preference for the item of media and, if the user joins the station in single user mode, may weight the item lower or remove the item from the recommendation list,” Willis [0243], “In some embodiments, the controller may also transmit the event notification to the master user's device, which may skip to the next item of media in response,” Willis [0238], “As discussed above, the identification of the item of media may include a URL or address of the item of media at a media server, or similar identifier to allow the device to download or stream the item of media. The controller may store a playback start time for the item of media, such as in a log, cache, or buffer, or may reset a timer as discussed above,” Willis [0233]).

Claim 2: Willis discloses the system of claim 1, wherein the first cloud service comprises a first streaming audio service, and wherein the second cloud service comprises a second streaming audio service, and wherein retrieving, from one or more servers of the second cloud service, preference data associated with the audio tracks in the playlist comprises: querying, via the communications interface, at least one server of the second streaming audio service for the preference data associated with the audio tracks in the playlist (see at least, “These systems take advantage of the fact that it is now common for people to maintain profiles on social networks such as MySpace, Facebook, Myxer, and many others which contain information about their interests, hobbies, and specifically their musical and artist preferences,” Willis [0006], “In one embodiment of this invention, a user of an internet media delivery service provides account information for a social network profile that they have created, or that has been created for them by a social networking service. For example, the user may be prompted to 'sign in' to the media deliver service using a public authentication API provided by a social network, such as the Facebook Connect APL This provides access to the social network profile to the media delivery service, which may parse or scan the profile to retrieve and determine traits of the user and/or relationships between the user and other users,” Willis [0007], “In a further embodiment, the recommendation service may keep track, via a controller, of which items of media listeners like or dislike, as well as which candidate list or lists 602A-602C include those items of media,” Willis [0163], “In some embodiments, the controller may separately keep track of each user's individual preferences, even though they are listening to a group station. For example, if a user rates an item of media downwards, but is the only user to do so, the item will not be skipped or removed from the group station. Nonetheless, the controller may record the user's indicated negative preference for the item of media and, if the user joins the station in single user mode, may weight the item lower or remove the item from the recommendation list,” Willis [0243]).

Claim 3: Willis discloses the system of claim 1, wherein the first cloud service comprises a streaming audio service, and wherein the second cloud service comprises a media playback system service, and wherein retrieving, from one or more servers of the second cloud service, preference data associated with the audio tracks in the playlist comprises: querying at least one server of the media playback system service for the preference data associated with the audio tracks in the playlist (see at least, “These systems take advantage of the fact that it is now common for people to maintain profiles on social networks such as MySpace, Facebook, Myxer, and many others which contain information about their interests, hobbies, and specifically their musical and artist preferences,” Willis [0006], “In one embodiment of this invention, a user of an internet media delivery service provides account information for a social network profile that they have created, or that has been created for them by a social networking service. For example, the user may be prompted to 'sign in' to the media deliver service using a public authentication API provided by a social network, such as the Facebook Connect APL This provides access to the social network profile to the media delivery service, which may parse or scan the profile to retrieve and determine traits of the user and/or relationships between the user and other users,” Willis [0007], “In a further embodiment, the recommendation service may keep track, via a controller, of which items of media listeners like or dislike, as well as which candidate list or lists 602A-602C include those items of media,” Willis [0163], “In some embodiments, the controller may separately keep track of each user's individual preferences, even though they are listening to a group station. For example, if a user rates an item of media downwards, but is the only user to do so, the item will not be skipped or removed from the group station. Nonetheless, the controller may record the user's indicated negative preference for the item of media and, if the user joins the station in single user mode, may weight the item lower or remove the item from the recommendation list,” Willis [0243]).

Claim 4: Willis discloses the system of claim 1, wherein determining that the retrieved preference data includes the negative preferences corresponding to the first audio tracks of the playlist comprises: identifying one or more user accounts currently interfacing with the one or more playback devices via respective control devices of the media playback system; querying one or more databases for preference data (i) associated with the identified one or more user accounts and (ii) that corresponds to a given first audio track; and determining that the queried preference data indicates that the given first audio track is associated with one of the negative preferences (see at least, “These systems take advantage of the fact that it is now common for people to maintain profiles on social networks such as MySpace, Facebook, Myxer, and many others which contain information about their interests, hobbies, and specifically their musical and artist preferences,” Willis [0006], “In one embodiment of this invention, a user of an internet media delivery service provides account information for a social network profile that they have created, or that has been created for them by a social networking service. For example, the user may be prompted to 'sign in' to the media deliver service using a public authentication API provided by a social network, such as the Facebook Connect APL This provides access to the social network profile to the media delivery service, which may parse or scan the profile to retrieve and determine traits of the user and/or relationships between the user and other users,” Willis [0007], “In a further embodiment, the recommendation service may keep track, via a controller, of which items of media listeners like or dislike, as well as which candidate list or lists 602A-602C include those items of media,” Willis [0163], “In some embodiments, the controller may separately keep track of each user's individual preferences, even though they are listening to a group station. For example, if a user rates an item of media downwards, but is the only user to do so, the item will not be skipped or removed from the group station. Nonetheless, the controller may record the user's indicated negative preference for the item of media and, if the user joins the station in single user mode, may weight the item lower or remove the item from the recommendation list,” Willis [0243]).

Claim 5: Willis discloses the system of claim 1, wherein the one or more playback devices comprise a first playback device and a second playback device in a group, and wherein causing the one or more playback devices to play back the playlist according to the retrieved preference data comprises causing the first playback device and the second playback device to playback the playlist in synchrony (see at least, “In yet another aspect, the present application is directed to systems and methods for simultaneous and synchronized customized media delivery to a plurality of users. A media provider may maintain a timeline and current playback time of media displayed on user devices. When a new user joins the customized media station, the provider may provide files for playback, along with an identifier of the current playback time. The new user's device may start playing the current file at the current playback time, in approximate synchronization with users already viewing or listening to media of the customized media playlist. The present application describes a method for providing synchronized playback of media to a plurality of users. The method includes receiving, by a controller executed by a computing device, a first request from a first device of a first user for an item of media of a customized media playlist. The method also includes transmitting, by the controller to the first device, an identification of the item of media and a playback start time for the item of media. The method further includes receiving, by the controller, a subsequent second request from a second device of a second user for the item of media. The method also includes transmitting, by the controller to the second device, an identification of the item of media and the playback start time transmitted to the first device for the item of media, wherein the first device and second device output the item of media in
substantial synchronization according to the playback start time,” Willis [0031], “In still another aspect, the present application is directed to systems and methods for simultaneous group customization and collaboration of preferences for a customized media play list. Users consuming a customized media play list simultaneously may provide individual user preferences regarding items of media content, and the media provider may customize the media list responsive to democratic polling or voting of the users,” Willis [0044], “The client machine( s) 102 can, in some embodiments, be referred to as a single client machine 102 or a single group of client machines 102,” Willis [0076]).

Claim 6: Willis discloses the system of claim 1, wherein the functions further comprise: based on causing the one or more playback devices to advance playback over each first audio track to the next audio track within the playlist, transmitting, to at least one playback device of the media playback system, one or more state variables indicating the next audio track within the playlist that is currently being played back by the one or more playback devices (see at least, “In yet another aspect, the present application is directed to systems and methods for simultaneous and synchronized customized media delivery to a plurality of users. A media provider may maintain a timeline and current playback time of media displayed on user devices. When a new user joins the customized media station, the provider may provide files for playback, along with an identifier of the current playback time. The new user's device may start playing the current file at the current playback time, in approximate synchronization with users already viewing or listening to media of the customized media playlist. The present application describes a method for providing synchronized playback of media to a plurality of users. The method includes receiving, by a controller executed by a computing device, a first request from a first device of a first user for an item of media of a customized media playlist. The method also includes transmitting, by the controller to the first device, an identification of the item of media and a playback start time for the item of media. The method further includes receiving, by the controller, a subsequent second request from a second device of a second user for the item of media. The method also includes transmitting, by the controller to the second device, an identification of the item of media and the playback start time transmitted to the first device for the item of media, wherein the first device and second device output the item of media in substantial synchronization according to the playback start time,” Willis [0031], “The controller may maintain a time threshold and compare the remaining duration of an item of media to the threshold to determine whether to transmit the identification of the current item of media or the identification of the subsequent item of media,” Willis [0231]).

Claim 7: Willis discloses the system of claim 1, wherein the receiving the instruction to play back the playlist of audio tracks on the one or more playback devices of the media playback system comprises receiving, via the communications interface from the one or more servers of the first cloud service, the instruction to play back the playlist of audio tracks on the one or more playback devices of the media playback system (see at least, “Referring back briefly to FIG. 4, having generated a recommendation list at step 850, in some embodiments, at step 900, the recommendation service may select one or more items of media from the recommendation list to play or queue in a playlist. In another embodiment, the recommendation service may return the recommendation list to a controller or media provider server, and the controller or server may select one or more items of media to play or queue in a play list at step 900,” Willis [0177]).

Claim 8: Willis discloses the system of claim 1, wherein the receiving the instruction to play back the playlist of audio tracks on the one or more playback devices of the media playback system comprises receiving, via the communications interface from a control device of the media playback system, the instruction to play back the playlist of audio tracks on the one or more playback devices of the media playback system (see at least, “Referring now to FIG. 3B, illustrated is a signal flow diagram of an embodiment of group listening for a customized station. A device of a first user 1320 may transmit a request 1330 to a controller 1324 for a playlist. In some embodiments, the controller 1324 may retrieve a playlist or receive a playlist from a recommendation service, as discussed above. The playlist may comprise URLs for one or more items of media to be played,” Willis [0226]).

Claim 9: Willis discloses the system of claim 1, wherein causing the one or more playback devices to advance playback over each first audio track to the next audio track within the playlist comprises: causing the one or more playback devices to advance playback to an audio track that is to be played next in a shuffle mode (see at least, “Once a section of the recommendation list is selected, at step 906, an item of media from within the section may be selected. In one embodiment, this second selection may comprise a random selection from within the section of the recommendation list. In another embodiment, the second selection may comprise a pseudorandom but non-repeating selection of items from the section, such that no item within the section is selected twice until each item is selected once. In yet another embodiment, the second selection may comprise an ordered selection from within the second of the recommendation list, proceeding iteratively through the section,” Willis [0182], “To select items of media, the media provider may iteratively select at random from the modified list, using a distribution that weights towards the beginning of the list, resulting in items that users prefer or that are by artists that users prefer being selected more often,” Willis [0252]).

Claim 10: Willis discloses the system of claim 1, wherein the system comprises the one or more playback devices, and wherein the one or more playback devices comprises a wearable playback device (see at least, “In still other embodiments, an I/O device 130A-130B may comprise one or more amplifiers, speakers, or audio transducers, including headphones, for playing audio content to a user,” Willis [0096]).

Claims 11 – 15 are substantially similar in scope to claims 1 – 5, respectfully, and therefore are rejected for the same reasons.

Claims 16 – 20 are substantially similar in scope to claims 1 – 5, respectfully, and therefore are rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652